DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant’s Request for Continued Examination filed on 2 March 2022.
Claims 1 – 2, 5 – 10, 12, and 14 – 19 are pending.  Claims 3 – 4, 11, 13, and 20 are cancelled by Applicant.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 December 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 2, 5 – 10, 12, and 14 – 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, the independent claim is missing a preamble with a transitional phrase.  The preamble comprises a general description of all the elements or steps of the claimed combination which are conventional or known (MPEP 608.01(i)) and the transitional phrases "comprising", "consisting essentially of" and "consisting of" define the scope of a claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim (MPEP 2111.03).  Thus, without the preamble and appropriate transitional phrase, the claim is ambiguous as to what elements are conventional or known and what elements make up applicant’s invention, and the scope of the claim is ambiguous with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claim.  For the purpose of compact prosecution, 

Regarding claim 1, lines 2 – 3, the limitation, “for filling bulk goods into bags and in particular for filling powdery foodstuff into open-mouth bags”, is indefinite because it is ambiguous whether the limitation “in particular for filling powdery foodstuff into open-mouth bags” is part of the claimed invention.  That is, the limitation is ambiguous whether the limitation “in particular for filling powdery foodstuff into open-mouth bags” is an example or preference of the limitation “for filling bulk goods into bags”, or required for the claimed invention.  For the purpose of compact prosecution, the Examiner interprets the limitation, “in particular for filling powdery foodstuff into open-mouth bags” in the limitation, “for filling bulk goods into bags and in particular for filling powdery foodstuff into open-mouth bags” as an example or preference and not part of the claimed invention. Please note, since claims 2, 5 – 10, 12, and 14 – 19 depends upon claim 1, claims 2, 5 – 10, 12, and 14 – 19 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 1, line 4 – 5, the limitation, “by means of at least one bag holder”, is indefinite because the limitation is ambiguous as to what structure a bag is appended and retained.  That is, it is ambiguous whether the bag is appended and retained by the at least one bag holder, or the bag is appended and retained by a different structure, 

Regarding claim 1, line 8, the limitation, “the hollow profile”, is indefinite because the limitation lacks antecedent basis.  A prior limitation, “a plurality of hollow profiles”, in claim 1, line 6, is directed towards a plurality of hollow profiles wherein the limitation is directed to a single hollow profile, thus the prior limitation is not appropriate to act as the antecedent basis for the limitation “the hollow profile” because the claim does not recite whether the limitation “the hollow profile” is one of the plurality of hollow profiles or a different hollow profile not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation, “the hollow profile”, to mean “a hollow profile of the plurality of hollow profiles”.  Please note, since claims 2, 5 – 10, 12, and 14 – 19 depends upon claim 1, claims 2, 5 – 10, 12, and 14 – 19 are likewise rejected under 35 USC §112(b) for indefiniteness.

Regarding claim 1, line 10, the limitation, “the ambience”, is indefinite because the limitation lacks antecedent basis.  Moreover, the limitation is ambiguous as to its meaning as applied to the claim.  The plain meaning of the term, “ambience”, is “a feeling or mood associated with a particular place, person, or thing” – Merriam Webster dictionary, and it is ambiguous how the air pressure can be higher than a feeling or mood. 

Regarding claim 1, line 14, the limitation, “one hollow profile”, is indefinite because the limitation is ambiguous whether the limitation refers to previously recited “the hollow profile” in claim 1, line 8, or the limitation refers to a new hollow profile not previously recited.  For the purpose of compact prosecution, the Examiner interprets the limitation, “one hollow profile”, to mean “the hollow profile” referring to the previously recited “the hollow profile” in claim 1, line 8.  Please note, since claims 2, 5 – 10, 12, and 14 – 19 depends upon claim 1, claims 2, 5 – 10, 12, and 14 – 19 are likewise rejected under 35 USC §112(b) for indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 – 10, 12, and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al. (US 2,634,894), hereinafter Fischer, in view of Vanheesbeke (US 2018/0002841 A1). 


    PNG
    media_image1.png
    642
    406
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    639
    441
    media_image2.png
    Greyscale
[AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (C)]

Regarding claim 1, Fischer discloses an apparatus for filling bulk goods (col. 1, ll. 1 – 5; col. 2, l. 52 – col. 3, l. 5) into bags (29, fig. 1) and in particular for filling powdery foodstuff into open-mouth bags comprising:
a support structure (Structure of figs. 5, 6), and 
at least one filling spout (27, 28, fig. 1) accommodated on the support structure (Structure of figs. 5, 6 via supporting frame 24) to which a bag (29) is appended for filling and retained on the at least one filling spout (27, 28) by at least one bag holder (37, fig. 1; col. 3, ll. 35 – 40 and as shown in fig. 1);
wherein the support structure (structure of figs. 5, 6) comprises a plurality of hollow profiles (The plain meaning of the term “hollow” is “having an indentation or inward curve” – Merriam Webster dictionary.  Annotated figs. 5, 6, 7 show at least the following hollow profiles having an indentation or inward curve: hollow profile A between plate 24 and the front portion of housing 67 and hollow profile B enclosed fully within the rear portion of housing 67) with a control component (54, 84, fig. 1) at least partially accommodated and protected from contamination therein (Best shown in figs. 1, 8), and wherein an air outlet (61, fig. 1) is provided in a hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and plate 22 shown in annotated figs. 5, 6 as hollow profile A as the claimed “a hollow profile”) of the plurality of hollow profiles to apply on the hollow profile in operation an air pressure that is higher than in the ambience (The examiner interprets the term “the ambience” to mean an ambient air pressure where col. 6, ll. 58 – 71 describes exhaust slot 61 applies air pressure to hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22, that is higher than the outside pressure or the ambient air pressure), wherein at least one valve island (53, fig. 1 and annotated fig. 5) having multiple separately controlled control valves (54, fig. 1; Annotated fig. 5 shows annular valve member 53 having multiple valves 54 wherein each valve 54 is shown with its own valve actuator) as control components (col. 3, ll. 73 – 75) is disposed in the hollow profile (Fig. 1 shows annular valve member 53 disposed within hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22), and wherein an air outlet pipe (62, fig. 1) of a pneumatic cylinder (38, 63, fig. 1) opens into the hollow profile (A) (Fig. 1 shows bleed passage 66 disposed within hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22).

Fischer does not explicitly disclose a sensor device with at least a pressure sensor as a control component is disposed in the hollow profile.
However, Vanheesbeke teaches a sensor device (9, 10, fig. 1) with at least a pressure sensor ([0052] describes sensor 9 measures the pressure in the central chamber 33) as a control component ([0057] describes when pressure sensor 9 measures a reduced air pressure in working space 3, control unit 8 increases the pressure within working space 9 to a preset target value thus the Examiner deems pressure sensor as a control component that regulates the pressure within working space 3) is disposed in the at least one hollow profile (33, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus for filling bulk goods into bags, as disclosed by Fischer, with a sensor device with at least a ([0056]) to ensure less dust/powder is able to make its way into the hollow profile ([0032]). 

Regarding claim 2, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the hollow profile is sealed (The plain meaning of the term “sealed” means “closed or made secure against access, leakage, or passage” – Merriam Webster dictionary.  Col. 4, ll. 53 – 56 describes hollow profile A, or in other words, the enclosure within housing 67 and base 19, and plate 22, as air-tight wherein the examiner deems an air-tight enclosure is sealed or secured against air leakage).

Regarding claim 5, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a control device (54, fig. 1) as a control component (col. 3, ll. 73 – 75) is disposed in the hollow profile (Fig. 1 shows valve 54 disposed within hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22).

Regarding claim 6, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
(52, fig. 1) is accommodated in the hollow profile (Fig. 1 shows air tube 52 disposed within hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22) as a control component (Col. 3, ll. 73 – 75 describes valve 54 as a control device to control the amount of air flow from air tube 52 thus the examiner deems air tube 52 a control component because air tube 52 works in conjunction with valve or control device 54).

Regarding claim 7, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 6.
Fischer further discloses the at least one connecting line (air tube 52, fig. 1) is configured electric, pneumatic, or hydraulic (Col. 3, ll. 62 – 75 describes air tube 52 as pneumatic line to actuate the lifting mechanism).

Regarding claim 8, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 6.
Fischer does not explicitly disclose at least one sensor cable is accommodated in the at least one hollow profile. 
However, Vanheesbeke teaches at least one sensor cable (82, fig. 1) is accommodated in the hollow profile (33, fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus for filling bulk goods into bags, as disclosed by Fischer, as modified by Vanheesbeke, with at least 

Regarding claim 9, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the at least one bag holder (37, fig. 1) is fastened to the hollow profile (hollow profile A, or in other words, the enclosure within housing 67, base 19, and plate 22) (Col. 2, l. 39 – col. 3, l. 34 and fig. 1 describes circular supporting member 22, supporting plate 37, and cylinder 38 wherein circular supporting member 22 is fastened or attached to central cylindrical support 20.  Col. 2, l. 39 – col. 3, l. 34 and fig. 1 further describes central cylindrical support 20 as attached to the air-tight enclosure within housing 67 and base 19.  Fig. 1 shows the upper portion of circular supporting member 22, supporting plate 37, and cylinder 38 as a portion of hollow profile A, or in other words, the enclosure within housing 67, base 19 and plate 22).

Regarding claim 10, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer discloses the at least one bag holder (37, 38, fig. 1) is selected through a pneumatic cylinder (38, 63, fig.1) (Col. 4, ll. 11 – 22 describes supporting plate 37 is selected or lifted when rotatable supporting plate 22 revolves around central post 20 and air control opening 55 corresponds to a given cylinder 38.   Col. 4, ll. 11 – 22 further describes when air control opening 55 corresponds to a given cylinder 38, compressed air is admitted within or through cylinder 38 to lift supporting plate 37 and cylinder 38) and/or electrically .

Regarding claim 12, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a rotating device (22, fig. 1) with a plurality of filling spouts (27, 28, fig. 1) disposed thereat (Fig. 1 shows rotatable supporting plate 22 connected to filling head 27 and projection 28 via supporting frame 24).

Regarding claim 14, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the rotating device (22, fig. 1) comprises a central hollow profile (hollow profile A between plate 24 and the front portion of housing 67 and hollow profile B enclosed fully within the rear portion of housing 67, annotated figs. 5, 6, 7. The examiner deems the combination of hollow profile A and hollow profile B as the claimed “a central hollow profile”) configured as a supporting unit (Housing 67 that makes up a portion of the central hollow profile is a supporting unit of the filling machine) and multiple hollow profiles (hollow internal chamber 50, fig. 1 and shown in annotated figs. 5, 6 as hollow profile C. Fig. 1 shows hollow internal chamber 30 within cylinder 38 wherein col. 7, ll. 15 – 19 implies eight cylinders 38, as shown in fig. 7, thus the examiner deems the filling machine of Fischer has eight hollow internal chambers 50 within the eight cylinders 38) rotatable relative to the central hollow profile (hollow profile A, hollow B).

Regarding claim 15, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 14.
Fischer further discloses a bearing and/or a drive motor (84, fig. 8) is disposed in the central hollow profile (hollow profile A between plate 24 and the front portion of housing 67 and hollow profile B enclosed fully within the rear portion of housing 67, annotated figs. 5, 6, 7) (Fig. 7 shows motor 84 within hollow profile B of the central hollow profile of hollow profile A and hollow profile B).

Regarding claim 16, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a slip ring and/or a compressed air manifold and/or a rotary bushing (74, fig. 1; col. 4, ll. 53 – 74 and figs. 3, 4 describes sealing member 74 as a removable (via clamps 76 and bolts 77) cylindrical lining for circular opening 69 used to create an air-tight seal accommodating the increased air pressure or pneumatic fluid within housing 67, base 19, and rotatable support plate 22 as described in col. 6, ll. 58 – 71.  The Examiner deems the rubber construction sealing member 74 also prevent wear and abrasion between rotatable support plate 22 and housing 67. Please note as rotatable support plate 22 rotates about central post 20 on thrust bearing 21, sealing member 74, connected to rotatable support plate 22, also rotates) for a pneumatic or hydraulic fluid is accommodated in a central (hollow profile A between plate 24 and front portion of housing 67 and hollow profile B enclosed fully within rear portion of housing 67, annotated figs. 5, 6, 7) (Fig. 1 shows sealing member 74 within hollow profile A of the central hollow profile of hollow profile A and hollow profile B).

Regarding claim 17, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses a central hollow profile (hollow profile A between plate 24 and front portion of housing 67 and hollow profile B enclosed fully within rear portion of housing 67, annotated figs. 5, 6, 7) is connected with a supply station through at least one duct (pipe 59, fig. 1; col. 4, ll. 1 – 6 describes pipe 59 attaches to a suitable source of compressed air wherein the examiner deems the suitable source of compressed air as the claimed “a supply station”) configured as a hollow profile (col. 4, ll. 1 – 6 and fig. 1 shows pipe 59 as a hollow pipe configured to supply compressed air from a source of compressed air wherein the Examiner deems the hollow pipe as the claimed “a hollow profile”).

Regarding claim 18, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1.
Fischer further discloses the hollow profile (Col. 4, ll. 53 – 69 describes an air-tight enclosure within housing 67, base 19, and plate 22 shown in annotated figs. 5, 6 as hollow profile A as the claimed “a hollow profile”) comprises inclined roof faces on a top face of the at least one hollow profile (fig. 1 shows annular bracket 94 as one of the top faces, in relation to base 19, of the enclosure within housing 67, base 19, and rotatable support plate 22 wherein annular bracket 94 inclines upwardly, as shown in fig. 1, from the portion of annular bracket 94 connected to ring gear 93 to the portion of annular bracket attached to rotatable supporting plate 22 at location 96, and forms a roof or upper structure of the enclosure, as also shown in fig. 1).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fischer, in view of Vanheesbeke, in further view of Wagner (US 2,133,367).

Regarding claim 19, Fischer, as modified by Vanheesbeke, discloses the invention as recited in claim 1. 
Fischer further discloses at least one product feed (apparatus of fig. 1).
Fischer, as modified by Vanheesbeke, does not explicitly disclose a bag feed, at least one bag closing station, and a bag discharge.
However, Wagner teaches a bag feed (container handling mechanism, fig. 6; pg. 1, col. 2, l. 50 – pg. 2, col. 1, l. 42) and at least one bag closing station (sealing mechanism, fig. 11; pg. 2, l. 30 – pg. 3, l. 16) and a bag discharge (Below fig. 10 shows a figure of container 10 in cage 11 exiting and downstream a portion of sealing mechanism (portion 58, 59, 62 of the sealing mechanism) wherein the Examiner deems the area downstream of sealing mechanism 58, 59, 62 where container 10 in cage 11 is discharged from the sealing mechanism as the clamed “bag discharge”).


Response to Arguments
Applicant’s arguments, filed 2 March 2022, with respect to the rejection of claims 1 – 2 and 5 – 19 under 35 USC §103 have been fully considered but are not persuasive.
Applicant argues:
Fischer does not disclose the following features:

A) a pressure sensor

In response to Applicant argument that Fischer does not disclose the limitation, “a pressure sensor”, Applicant is correct.  Fischer does not disclose a pressure sensor; however, Vanheesbeke is relied upon to teach a pressure sensor – not Fischer.

Applicant further argues:
Fischer does not disclose the following features:
B) A valve island with multiple control valves that can be separately controlled.
A valve is a device that regulates the flow of a fluid by opening, closing, or partially obstructing various passageways.
 
In contrast to the opinion of the Examiner, Fischer does disclose only one valve. Furthermore, the valve is mechanically controlled, i.e., multiple fluid passageways cannot be controlled separately of each other as in the present invention see page 4, third full paragraph of the description of the invention. (emphasis added by applicant) 

A measured pressure of the pressure sensor can be used for control of at least one control valve, so that an overpressure inside the hollow profile controlled independently to and/or additionally to control 

This guarantees furthermore a minimum use of compressed air to set up the overpressure inside the hollow profile and an optimized efficiency. While there is only an airflow from the inside to the outside, the control valves do not have to comply with the raised hygienic standards, which would have to be met outside of the hollow profile. This reduces the financial overhead for manufacturing an apparatus according to the present invention (see page 4, third full paragraph of the description of the present invention). 

    PNG
    media_image5.png
    645
    444
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    244
    316
    media_image6.png
    Greyscale
[AltContent: oval][AltContent: oval][AltContent: oval][AltContent: textbox (Valve 54)][AltContent: textbox (Valve 54)][AltContent: textbox (Valve 54)] 


	In response to applicant’s argument that Fischer does not disclose the limitation, “a valve island with multiple control valves that can be separately controlled”, Applicant is incorrect.  Fig. 1, shown above for convenience, shows the details of valve 54 having a manually actuated handle wherein col. 3, ll. 74 – 75 describes valve 54 is provided in air line 52 for control purposes.  Fig. 5, shown above for convenience, shows a valve 54 on 
	Applicant further argues:
Fischer does not disclose the following features:

C) hollow structure with a plurality of hollow profiles and wherein an air outlet pipe of the pneumatic cylinder opens into one of the hollow profiles: 

The multiple rotary hollow profiles may be centrally interconnected and together may form a continuous structure with one shared hollow space or several, separate hollow spaces, see page 7, paragraph 1 of the description of the present invention. 

The pneumatic cylinders can be arranged inside the support structure with the hollow profiles. So the cylinders are fully covered inside the hollow structure and these components do not need to comply with high hygienic standards, see page 8 paragraph 4. Furthermore, the air outlet of the pneumatic cylinder contributes to a higher in pressure inside the support structure than inside the outside.
 
Furthermore, this reduces noise emission. Moreover, excess pressure is generated in the hollow profiles or in the machine frame. In the case of rotary machines the rotating hollow profiles, which are preferably configured as a hub or spider, are optionally also supplied with compressed air so as to generate excess pressure where it is useful. Air supply from the stationary to the rotary portion of a rotating device may be provided by a hollow shaft. The hollow shaft is in particular connected with 

Additionally, turbulence that in the outside of the support structure can be avoided, see page 6, paragraph 2 of the description of the present invention 

	
	In response to applicant’s argument that Fischer does not disclose the limitation, “a plurality of hollow profiles”, applicant is incorrect.  Figs. 5, 6, 7, and 8, shown above for convenience, show that Fischer discloses a plurality of hollow profiles: hollow profile A between plate 22 and the front portion of housing 67, hollow profile B enclosed fully within the rear portion of housing 67, hollow profile C within internal chamber 50 of hollow 
	Applicant further argues:
Furthermore, the person of ordinary skill in the art does not get any hint from Fischer to arrive at the present invention.
 
Especially if the person of ordinary skill in the art takes Vanheesbeke into account, they will not arrive at the present invention. Even if a combined view, it is not obvious for a person of ordinary skill in the art to use hollow support structure of multiple hollow profiles at least partially accommodated and protected from contamination therein under higher pressure than the ambient. 

claimed invention.  It is the examiner’s opinion that applicant incorrectly infers limitations from the specification into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Since applicant’s arguments concerning the rejection of claims 1 – 2 and 5 – 19 under 35 USC 103 in view of Fischer and Vanheesbeke are unpersuasive, the examiner maintains the rejections under 35 USC 103.

Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is (571)272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 



/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        11 March 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731